SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer's ID (CNPJ/MF) No. 33.042.730/0001-04 State Registry (NIRE) 35300396090 Publicly-Held Company NOTICE TO THE SHAREHOLDERS Companhia Siderúrgica Nacional hereby announces that the documents listed in Article 133 of Law 6404/76 concerning the financial statements for the fiscal year of 2015, restated on November 14, 2016, are available to the shareholders at the Company's headquarters, located at Av. Brigadeiro Faria Lima, 3400, 20º andar, São Paulo/SP. São Paulo, November 18, 2016. David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 21, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
